Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
In the First office action filed on 3/11/22, claims 23-58 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No.  110119569.
Applicants amended the independent claims 23, 32, 41 and 50 by adding the following limitation: “the beacon frame further comprising an interval to indicate a time interval between consecutive beacon transmission from another device”. The interval in question is understood from the specification to correspond to “wakeup interval”. However, such a wakeup interval is necessary in order for any other peer device to know when to start transmission upon available data and when to stop in accordance the wakeup window of the source peer device. Therefore, the instant claims are still subject to non-statutory double patenting.
 
Response to Arguments
Applicant’s arguments, see REMARKS, filed 6/13/22, with respect to claims 23-5, 28-34, 37-43, 46-52 and 55-58 have been fully considered and are persuasive.  The rejection of the above claims under the NPL to IEEE 802 11-08/168r1 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        9/24/2022